Me. Justice Wole
delivered the opinion of the court.
In the registry of property it appears that a certain piece of land was recorded in the names of successive purchasers, but that a house erected on said land was refused record. On February 14, 1919, the appellant presented a deed for record wherein the grantor (vendedor) recited that the house erected on the land belonged to said grantor as he had constructed it with his own money, paying three hundred dollars therefor. The said grantor bad himself acquired the said *254land nine days before be conveyed it to tlie appellant. Ordinarily, the registrar conceded, this recital in a deed on the part of a grantor would cause the title thereto to be recorded in favor of the purchaser, but he maintains that the state of the registry leaves a doubt as to whether the house whose record is now sought is not the same house whose record hitherto has been steadily denied. The registrar maintains that it seems unlikely that the house that formerly stood on the lot should have been destroyed or that a new one should have been erected in the short space of nine days in which the said grantor was the owner of the property. It is conceded, too, that the record would have to be made if there was a specific statement that the house was built within the nine days while the grantor was the owner. "We cannot agree with the appellant that there is absolutely no contradiction in the registry. If the house was constructed within the nine days it ought to be easy for the appellant to show that fact. Non constat that the grantor built the house at some other time. There being a contradiction in the registry with- respect to the house, the case of Marcano v. Registrar, 20 P. R. R. 491, cited by the registrar, is applicable and the note appealed from must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey find Hutchison concurred.